ITEMID: 001-76317
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF AGGA v. GREECE (N° 3)
IMPORTANCE: 4
CONCLUSION: Violation of Art. 9;No separate issue under Art. 10;Pecuniary damage - claim dismissed;Non-pecuniary damage - finding of violation sufficient;Costs and expenses award - domestic proceedings;Costs and expenses (Convention proceedings) - claim dismissed
JUDGES: Loukis Loucaides
TEXT: 8. On 17 August 1990 the applicant was chosen to be the Mufti of Xanthi by the Muslims who attended prayers at the mosques of that prefectural district. The Greek State appointed another mufti. However, the applicant refused to step down.
9. Fourth sets of criminal proceedings were instituted against the applicant under Article 175 of the Criminal Code for having usurped the functions of a minister of a “known religion” on the ground that on 11 February 1996 and 17 February 1996 he had issued and signed messages in the capacity of the Mufti of Xanthi.
10. The applicant was legally represented throughout the proceedings by lawyers of his own choice. The courts heard a number of prosecution and defence witnesses.
11. On 11 December 1997 the single-member first instance criminal court (monomeles plimmeliodikio) of Lamia found him guilty in the three first sets of proceedings on the ground that he had issued and signed messages in the capacity of the Mufti of Xanthi (decisions nos. 3913/1997, 3914/1997, 3915/1997). On 1 December 1999 the single-member first instance criminal court (monomeles plimmeliodikio) of Lamia found the applicant guilty in the fourth set of proceedings on the same ground (decision no. 4919/1999). The applicant appealed.
12. On 31 May 2000 the three-member first instance criminal court (trimeles plimmeliodikio) of Lamia upheld the applicant’s conviction in the four sets of proceedings. It imposed, as a whole, a sentence of eight months’ imprisonment converted into a fine (decisions nos. 1654/2000, 1655/2000, 1656/2000 and 1657/2000). He alleged that these convictions amounted to a violation of Articles 6, 9 and 10 of the Convention.
13. On 8 March 2002 the Court of Cassation rejected the applicant’s appeals concerning the four sets of proceedings. It considered that the offence in Article 175 of the Criminal Code was committed “when somebody appeared as a minister of a known religion and when he discharged the functions of the minister’s office including any of the administrative functions pertaining thereto”. The court considered that the applicant had committed this offence because he behaved and appeared as the Mufti of Xanthi. It further considered that the applicant’s conviction was not contrary to Articles 9 and 10 of the Convention, because the applicant had not been punished for his religious beliefs or for expressing certain views but for usurping the functions of a Mufti. As regards Article 6 of the Convention, the Court of Cassation considered that the applicant was legally represented by lawyers of his own choice throughout the proceedings and that he had exercised all his defence rights (judgment no. 304/2002).
14. The relevant domestic law and practice are set out in the judgment of 17 October 2002 in the case of Agga v. Greece (no. 2), nos. 50776/99 and 52912/99, §§ 33-44.
VIOLATED_ARTICLES: 9
